Title: James Madison to John Townsend, 18 October 1831
From: Madison, James
To: Townsend, John


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Oct. 18. 1831.
                            
                        
                        I received on the 14th. your letter of the 3d inst. and will endeavour to answer the several queries contained
                            in it, according to my Knowledge & recollections: I shall do it however with a wish that you may keep in mind the
                            reserve of my name, which you are aware must be most agreable to me. It is so not because I am unwilling to be publicly
                            responsible for my Statements & Sentiments, when the occasion absolutely demands it; but because where that, as at
                            present is not the case, my appearance before the public, might be construed into an intrusion into questions of a party
                            character, and because I might be exposed to the alternative, of giving by my silence a sanction to erroneous criticisms,
                            or of taking part in the Warfare of politics unbecoming my age and my situation.
                        You ask whether Mr. Jefferson was really the Author of the Kentucky Resolutions of 1799." The inference that
                            he was not, is as conclusive as it is obvious, from his letter to Col Wilson Carry Nicholas, of Septr 5th. 1799. which
                            expressly declines, for reasons stated, preparing any thing for the legislature of that year.
                        Again whether the father of the Mr Nicholas referred to in the letter of Decr. 11th. 1821. as having introduced
                            the resolutions of -98 into the Kentucky legislature, be not the same individual to whom Mr Jefferson alludes as the
                            brother of Col Wilson Carey Nicholas in a letter addressed to the latter on the 5th Sepr 99. vol 3 p. 420."? He was the
                            elder brother and his name George. He died prior to the K. Resolns of 99.
                        What might or would have been the meaning attached to the term nullify by Mr J—n is to be gathered from his
                            Language in the Resolutions of 98 & elsewhere; as in his letter to Mr Giles Decr. 25. 1825. viz--to extreme cases,
                            as alone justifying a resort to any forcible relief. That he ever asserted a right in a single state to arrest the
                            execution of an Act of Congress, the arrest to be valid and permanent, unless reversed by 3/4 of the States, is
                            countenanced [by] nothing known to have been said or done by him. In his letter to Major Cartwright he refers to a
                            convention, as a peaceable remedy for conflicting claims of power, in our compound Government; but whether he alluded to a
                            convention as prescribed by constitution, or brought about by any other mode, his respect for the will of majorities, as
                            the vital principle of republican Government makes it certain that he could not have meant a Convention in which a
                            minority of 7 States was to prevail over 17. either in amending or expounding the Constitution.
                        Whether the Debates in Kentucky on the Resolutions of 98. 99. were preserved and whether any thing similar to
                            the Explanatory report in Virga took place are points upon which I have no information.
                        If there be any cotemporary evidence, explanatory of the Virginia resolutions beyond the documents referred
                            to in the letter of 1830 to Mr Everett, it is not within my present recollection. It may doubtless exist in pamphlets or
                            newspapers not yet met with, and still more in private letters not yet brought to light.
                        I have noticed in a paper headed "nullification Theory" published in the "Richmond Enquirer" of the 20th. of
                            Septr. views of Mr. Jefferson’s opinions, which may perhaps throw light on the object of your letter.
                        I will add nothing to these hasty remarks*, but a hope that the fermentation in which the Nullifying doctrine
                            had its origin, will yield to moderate Councils in the Federal Govt. and that the shining talents & patriotic zeal
                            which have espoused the heresy, will be turned to objects more worthy of both. With friendly salutations
                        
                            
                                J.M
                            
                        
                    *excuse the penmanship of these of which my rheumatic fingers refuse to give a fairer copy